DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 17/388,617 filed on 7/29/2021. This action is non-final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (U.S. Pub. No. 2014/0262690) in view of Hill (U.S. Pub. No. 2018/0197139).
Regarding the following claim 1 and 11 limitations, Henderson, as shown, discloses the following limitations:
A delivery method comprising: acquiring invoice information of an object based on scanning of the object by a scanner; specifying a target user matched with the invoice information by using a user database (DB) ... generating identification information based on the invoice information and the target information; generating an identification mark, including the identification information, to be attached to the object; [See [0095]; (Fig. 8); [0099]; [0094]; [0110]; [0246]; [0248]; (Fig. 52); Henderson teaches scanning a medication by barcode to acquire data on the medication. Henderson further teaches placing the medication in an overpack, scanning the overpack, and correlating the medication with the overpack in order to maintain data indicating what is inside the overpack when the overpack is scanned. Henderson further teaches generating and applying a barcode to an overpack to indicate the identification of a patient to whom the medication within the overpack belongs. Henderson further teaches routing medications to their appropriate destinations based on the patient identification information and dispensing location. Henderson further teaches maintaining the medication, overpack, and patient/nurse destination information in a central database. (Examiner’s Note: the term invoice information is not being interpreted as requiring any form of payment. Instead invoice information will be interpreted in accordance with specification paragraph [0059] which states, “For instance, the ‘invoice information’ may be expressed as ‘information about an object’.”)]
controlling a robot which has scanned the identification mark to deliver the object to the target user. [See [0123-0124]; [0110]; [0122]; [0126]; [0119]; [0120]; [0163]; [0300]; Henderson teaches an autonomous guided vehicle used to deliver medication to users. Henderson further teaches the cart being equipped with a scanner capable of reading a medication identifier which indicates the delivery destination. (Examiner’s Note: Paragraph [0300] of Henderson teaches modifications and combinations of hardware/software embodiments may be made, and that alternative embodiments may provide the functions described throughout.)]
Henderson does not, however Hill does, specifically and explicitly disclose the following limitations:
extracting target information corresponding to the target user from the user DB; [See [0133]; [0018]; Hill teaches acquiring a package recipient’s name (i.e. target information corresponding to the target user) and address information from a database by scanning a bar code.]
It would have been obvious to one of ordinary skill in the art at time of filing to combine the autonomous scanning and delivery system of Henderson with the recipient information acquisition feature of Hill. Although Henderson does not explicitly recite how recipient information is acquired, its autonomous delivery system must acquire recipient information in order to create a label with the recipient’s name on it, and to deliver the medication to the correct location. By modifying Henderson in view of Hill, the scanner on the autonomous vehicle of Henderson could scan the medication barcode to receive such information. This would benefit Henderson’s system by further verifying the recipient information prior to delivery, thus reducing errors in delivery.
Regarding the following claim 2, Henderson in view of Hill, as shown, discloses all claim 1 limitations. Henderson further discloses the following limitations:
extracting target information including location information of the target user from the user DB, the location information identifying a location the robot can access. [See [0099]; [0110]; [0123-0124]; [0163]; Henderson teaches an autonomous guided cart used to deliver scanned medication to their appropriate destinations based on the information received via scan.]
Henderson does not, however Hill does, specifically and explicitly disclose the following limitations:
The method of claim 1, wherein the extracting of the target information includes ... [See [0133]; [0018]; Hill teaches acquiring a package recipient’s name (i.e. target information corresponding to the target user) and address information from a database by scanning a bar code.]
It would have been obvious to one of ordinary skill in the art at time of filing to combine the autonomous scanning and delivery system of Henderson with the recipient information acquisition feature of Hill. Although Henderson does not explicitly recite how recipient information is acquired, its autonomous delivery system must acquire recipient information in order to create a label with the recipient’s name on it, and to deliver the medication to the correct location. By modifying Henderson in view of Hill, the scanner on the autonomous vehicle of Henderson could scan the medication barcode to receive such information. This would benefit Henderson’s system by further verifying the recipient information prior to delivery, thus reducing errors in delivery.
Regarding the following claim 3, Henderson in view of Hill, as shown, discloses all claim 1 and 2 limitations. Henderson further discloses the following limitations:
The method of claim 2, wherein the identification information includes code information which can be identified by a robot scanner, the robot scanner being a scanner included in the robot, and wherein the code information includes at least one of the invoice information, name information of the target user, and the location information. [See [0099]; [0110]; [0123-0124]; [0163]; Henderson teaches an autonomous guided cart used to deliver scanned medication to their appropriate destinations based on the information received via scan.]
Regarding the following claim 4, Henderson in view of Hill, as shown, discloses all claim 1 limitations. Henderson further discloses the following limitations:
The method of claim 1, further comprising: updating the user DB such that at least one of the invoice information and information on a storage place where the object is stored is included in the target information. [See [0110]; [0119]; [0272]; [0273]; [0122]; Henderson teaches determining an association between a medication and a bin/overpack it is stored in, determining an association with the bin/overpack and a train car transporting it, and determining when the bin/overpack has been accessed or removed from the train car.  Henderson further teaches tracking a location of the train car and its contents (bins/overpacks and their associated medication contents).]
Regarding the following claim 5, Henderson in view of Hill, as shown, discloses all claim 1 and 4 limitations. Henderson further discloses the following limitations:
The method of claim 4, further comprising: transmitting notification information indicating existence of a delivery event with respect to the object to an electronic device of the target user registered to the user DB, based on the updating of the user DB. [See [0122]; [0160]; [0167]; [0219]; Henderson teaches notifying a network that medication in a transport cart has been accessed by a user. The network notified includes mobile devices belonging to nurses who requested the medication (i.e. to an electronic device of the target user registered to the user DB, based on the updating of the user DB).]
Regarding the following claim 6, Henderson in view of Hill, as shown, discloses all claim 1, 4, and 5 limitations. Henderson further discloses the following limitations:
The method of claim 5, further comprising: receiving delivery request information including a reservation time related to the delivery event from the electronic device of the target user, wherein the controlling of the robot includes controlling the robot to deliver the object to the target user at the reservation time. [See [0154]; [0163]; [0226]; [0240]; [0268]; [0288]; Henderson teaches autonomously fulfilling medication delivery requests based on the time of day the medication is needed.]
Regarding the following claim 7, Henderson in view of Hill, as shown, discloses all claim 1, 4, 5, and 6 limitations. Henderson further discloses the following limitations:
The method of claim 6, further comprising: in response to the identification mark attached to the object being scanned by a robot scanner, generating a delivery start event related to the object for the target user, the robot scanner being a scanner included in the robot, and updating information on the delivery start event to the user DB. [See [0240]; [0146]; [0231]; [0284]; Henderson teaches providing an estimated time of arrival for a delivery of a medication to nurses set to receive the medication. This is based in part on the time the medication request was made, and medication availability at the time.]
Regarding the following claim 8, Henderson in view of Hill, as shown, discloses all claim 1, 4, 5, 6, and 7 limitations. Henderson further discloses the following limitations:
The method of claim 7, further comprising: transmitting, to the electronic device of the target user, notification information indicating that delivery of the object has started, based on the updating of the information on the delivery start event to the user DB. [See [0240]; [0146]; [0219]; [0284]; Henderson teaches providing an estimated time of arrival for a delivery of a medication to nurses set to receive the medication. This is based in part on the time the medication request was made, and medication availability at the time. Henderson further teaches alerting a nurse who requested medication when the medication is staged and ready to be transported via cart (i.e. notification information indicating that delivery of the object has started).]
Regarding the following claim 9, Henderson in view of Hill, as shown, discloses all claim 1, 4, 5, and 6 limitations. Henderson further discloses the following limitations:
The method of claim 6, further comprising: extracting information on a storage place where the object has been stored, and outputting the information on the storage place to a display, based on reception of the delivery request information. [See [0110]; [0126]; [0272]; [0273]; Henderson teaches determining and recording an association with between a medication and a bin/overpack it is stored in, determining and recording identification of users requesting to remove items from a cart for delivery to a patient, and determining and recording an association with the bin/overpack and a train car transporting it. Henderson further teaches maintaining an audit trail related to the location and handling of the medication at any point in time. Henderson further teaches alerting a nurse, via tablet computer (i.e. outputting the information), who requested medication when the medication is staged (i.e. information on the storage place) and ready to be dispensed via cart.]
Regarding the following claim 10, Henderson in view of Hill, as shown, discloses all claim 1, 4, 5, 6, and 9 limitations. Henderson further discloses the following limitations:
The method of claim 9, wherein the information on the storage place is output to the display, at a time that precedes the reservation time by a first amount of time. [See [0240]; [0146]; [0219]; [0284]; Henderson teaches providing an estimated time of arrival for a delivery of a medication to nurses set to receive the medication. This is based in part on the time the medication request was made, and medication availability at the time. Henderson further teaches alerting a nurse, via tablet computer (i.e. output to the display), who requested medication when the medication is staged (i.e. information on the storage place) and ready to be dispensed via cart (i.e. at a time that precedes the reservation time by a first amount of time).]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/DANIEL VETTER/Primary Examiner, Art Unit 3628